t c memo united_states tax_court christina connolly petitioner v commissioner of internal revenue respondent docket no filed date christina connolly pro_se michelle l maniscalco for respondent memorandum findings_of_fact and opinion dean special_trial_judge respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure an addition_to_tax under sec_6651 of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure the issues for decision are whether petitioner improperly excluded from gross_income proceeds from the settlement of a charge of discrimination filed with the equal employment opportunity commission eeoc whether petitioner is liable for the sec_6651 addition_to_tax for failure_to_file timely a federal_income_tax return and whether petitioner is liable for the sec_6662 accuracy-related_penalty unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the stipulated facts and exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in new york new york findings_of_fact petitioner is employed as a real_estate sales agent working as an independent_contractor petitioner was employed by j l shapiro associates inc associates for the period and was rehired in as the director of client services in date petitioner filed with the eeoc newark area office a charge of discrimination against associates a notice of charge of discrimination dated date was issued to associates the alleged bases of employment discrimination were 1computations based on the court’s resolution of this issue will determine whether petitioner is entitled to claim the child_tax_credit and the additional_child_tax_credit sex age and retaliation under title vii of the civil rights act of and under the age discrimination in employment act of as a result of participating in the mediation program of the eeoc completed on date petitioner and associates entered into a settlement agreement and general release and a mediation settlement agreement collectively settlement agreement under the settlement agreement petitioner was to receive a payment of dollar_figure in biweekly installments according to the settlement agreement the dollar_figure includes all vacation pay and monies owed to you by associates the agreement also provided that the settlement paid to petitioner represents the sum to compensate christina connelly sic for the alleged emotional distress suffered by her and that the dollar_figure would be reflected on an irs form_1099 as other income in return petitioner agreed to give up all claims known and unknown that were asserted or could have been asserted against associates under federal or state law on date petitioner filed a federal_income_tax return for that failed to report as income any of the payments received from associates under the settlement agreement on date petitioner’s primary care physician referred her to a psychiatrist with a diagnosis of anxiety disorder and panic attack petitioner was still receiving treatment for anxiety disorder at the time of trial opinion the commissioner’s deficiency determinations are presumed correct and taxpayers generally have the burden of proving these determinations are incorrect rule a 290_us_111 under certain circumstances however sec_7491 may shift the burden to the commissioner with respect to a factual issue affecting liability for tax this shifting of the burden however applies only where the taxpayer has introduced credible_evidence regarding facts affecting the liability that if no contrary evidence were submitted would show by a preponderance_of_the_evidence that the commissioner’s determination is erroneous petitioner has not introduced such evidence in any event the court decides this case on the record before it and without regard to the burden_of_proof taxpayers are required under sec_61 to include in gross_income all income from whatever source derived unless any income has been specifically excepted from inclusion see 348_us_426 congress’s intent under sec_61 was to tax income unless specifically excluded exclusions from gross_income must be narrowly construed 515_us_323 citing 504_us_229 exclusion of certain damages sec_104 allows taxpayers to exclude from income the amount of any damages other than punitive_damages received whether by suit or agreement on account of personal physical injuries or physical sickness the flush language of sec_104 specifies that emotional distress shall not be treated as a physical injury or physical sickness regulations provide that the term damages means amounts received aside from workmen’s compensation through litigation or settlement of an action that is based on tort or tort type rights sec_1_104-1 income_tax regs the court in commissioner v schleier supra held that damages are excludable from income under sec_104 if they meet a two-pronged test first the taxpayer must demonstrate that the underlying cause of action giving rise to the recovery is based upon tort or tort type rights and second the taxpayer must show that the damages were received on account of personal injuries or sickness id pincite both requirements must be satisfied for the damages to be excluded from income id pincite sec_104 was amended in to include the requirement that damages be received for personal physical injuries or physical sickness small_business job protection act of publaw_104_188 sec 110_stat_1838 however this does not otherwise alter the analysis of schleier see tamberella v commissioner tcmemo_2004_47 affd 139_fedappx_319 2d cir nature of the claim to determine whether the settlement payment is excludable under sec_104 and schleier the court must determine the nature of the claim that was the basis of the settlement united_states v burke supra pincite the key question to be answered is ‘in lieu of what were the damages awarded ’ 102_tc_116 quoting 144_f2d_110 1st cir affg 1_tc_952 affd in part revd in part on another ground and remanded 70_f3d_34 5th cir this determination is factual and is generally made by reference to the settlement agreement in light of surrounding circumstances id both parts of the schleier test are applied in the light of the nature of the claim underlying the settlement united_states v burke supra pincite the court will assume here without deciding that petitioner’s claims were based upon tort or tort type rights the next step in the analysis is to examine the second part of the schleier test personal physical injuries or physical sickness to be excludable under sec_104 and to satisfy the second part of the schleier test the damages must have been received on account of personal physical injuries or physical sickness this analysis is also guided by the nature of the claim underlying the settlement united_states v burke supra pincite the court must therefore decide whether the amounts associates paid petitioner were for personal physical injuries or physical sickness the flush language of sec_104 makes it clear that emotional distress shall not be treated as a physical injury or physical sickness m ental anguish humiliation and embarrassment are not personal physical injuries or physical sickness but are most akin to emotional distress shaltz v commissioner tcmemo_2003_173 anxiety is also part of emotional distress restatement tort sec_2d sec_905 physical manifestations of emotional distress such as fatigue insomnia and indigestion do not transform emotional distress into physical injury or physical sickness see goode v commissioner tcmemo_2006_48 neither the charging document nor the settlement agreement references any personal physical injuries the settlement agreement specifically states that the amount_paid includes vacation pay and money owed to petitioner by associates and represents the sum to compensate christina connelly sic for the alleged emotional distress suffered by her emphasis supplied the settlement agreement also released associates from all claims known or unknown that were asserted or could have been asserted against associates under federal or state law the nature of underlying claims cannot be determined by a general release that is broad and inclusive 835_fsupp_744 s d n y affd 35_f3d_93 2d cir under the flush language of sec_104 amounts paid for medical_care attributable to emotional distress however may be treated as damages received on account of personal physical injuries or physical sickness petitioner has provided evidence that months after the signing of the settlement agreement she was referred to a psychiatrist with a diagnosis of anxiety disorder and panic attack however she has failed to prove any connection between the discrimination charges and the disorder see goode v commissioner supra even if the court were to assume which the court does not that there is a causal relationship between the event and the disorder petitioner has not shown that any of the amounts paid to her by associates was for the cost of her medical_care see id where a settlement agreement does not address what portion if any of a settlement payment should be allocated towards damages excludable under sec_104 the courts will not make that allocation for the parties taggi v united_states supra pincite if the settlement agreement lacks express language regarding what the payment was for then the most important fact in determining how sec_104 is to be applied is ‘the intent of the payor’ as to the purpose in making the payment 88_tc_834 quoting 349_f2d_610 10th cir affg t c memo affd without published opinion 845_f2d_1013 3d cir see also whitehead v commissioner tcmemo_1980_508 general release found to indicate that payor regarded the settlement payment as compensation_for all of the claims which may have been brought by petitioner rather than as compensation_for one particular type of claim the ultimate character of the proceeds depends on the payor’s dominant reason for making the payment 363_us_278 accord 290_f2d_283 2d cir affg per curiam tcmemo_1960_21 here the intent of the payor is evidenced in the settlement agreement associates by referring to the amounts as income to be reported on form_1099 and by making the statement that the agreement included the settlement of all claims without specific allocation to any particular claim demonstrated that its dominant reason for the payment was not as damages on account of physical injury or physical sickness from the evidence in the record the court finds that the settlement amounts were not paid on account of personal injuries or sickness see commissioner v schleier u s pincite and are not excludable from gross_income under sec_104 respondent’s determination that the settlement payment is includable in petitioner’s income for is sustained penalties and additions to tax sec_7491 imposes on the commissioner the burden of production in any court_proceeding with respect to the liability of any individual for penalties and additions to tax 116_tc_438 trowbridge v commissioner tcmemo_2003_164 affd 378_f3d_432 5th cir in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or the addition_to_tax is appropriate higbee v commissioner supra addition_to_tax under sec_6651 once the commissioner meets his burden of production regarding the addition_to_tax the burden_of_proof remains on the taxpayer who must prove that the failure_to_file was due to reasonable_cause and not due to willful neglect sec_6651 469_us_241 higbee v commissioner supra pincite a failure_to_file a timely federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return within the prescribed time barkley v commissioner tcmemo_2004_287 sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite the parties agree that petitioner’ sec_2002 return was due on date and was not filed until date therefore respondent has met his burden of production petitioner introduced no evidence or any legally sufficient reason for her failure_to_file a timely return the court finds that petitioner did not have reasonable_cause for her failure_to_file timely as required by sec_6651 accordingly respondent’s determination of an addition_to_tax under sec_6651 is sustained sec_6662 accuracy-related_penalty respondent determined that petitioner is liable for an accuracy-related_penalty under sec_6662 sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors including negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax see sec_6662 and negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement includes an understatement_of_tax that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs the commissioner bears the burden of production sec_7491 sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id petitioner had a substantial_understatement of tax for since the understatement amount exceeded the greater of percent of the tax required to be shown on the return or dollar_figure the court concludes that respondent has produced sufficient evidence to show that the accuracy-related_penalty under sec_6662 is appropriate the settlement agreement advised petitioner that the payments were going to be made as other income and reported on a form_1099 petitioner’s income_tax return for was prepared by a paid preparer but there is no evidence that petitioner revealed to him the facts concerning her settlement payments petitioner has not shown that her failure to report the payments from associates as income was an action taken with reasonable_cause and in good_faith respondent’s determination of an accuracy-related_penalty under sec_6662 is sustained to reflect the foregoing decision will be entered for respondent
